IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NED BIEGE, AS EXECUTOR OF THE               : No. 435 MAL 2019
ESTATE OF ROBERT C. DUNN,                   :
DECEASED AND ANDREA R. DUNN,                :
                                            : Petition for Allowance of Appeal
                   Respondents              : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
STEVEN C. DUNN, VALARIE DUNN AND            :
DUNN'S FARM MARKET, LLC,                    :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.